On the Merits.
Defendant in error obtained judgment on a promissory note against Frank Simmang, as principal, and D. A. McAskill and Pat Stevens, as sureties; provision being made for judgment over against the principal in favor of the sureties. Simmang filed his petition for writ of error and supersedeas bond. No transcript has been filed in this court by Simmang; the transcript having been filed by defendant in error, who has filed a motion to affirm the judgment, with 10 per cent. damages for delay. No briefs have been filed and no effort made by plaintiff in error to show any error in the judgment of the county court. The circumstances indicate that the writ of error was sued out for delay alone, and the judgment will be affirmed, with 10 per cent. damages as prayed for.